Citation Nr: 1241620	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a November 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for prostate cancer, as secondary to herbicide exposure.  In a February 2009 statement, it appears as if the Veteran is reopening his claim.  Moreover, in a January 2009 statement, the Veteran indicated that his current heart disability is due to herbicide exposure.  These issues are referred to the RO for further development. 


FINDINGS OF FACT

1.  The evidence of record regarding the Veteran's exposure to herbicides in or near the demilitarized zone (DMZ) in Korea is consistent with his service and is found to be credible.

2.  The Veteran has been diagnosed with diabetes mellitus, type II, which is subject to presumptive service connection as a result of exposure to herbicides.

3.  The Veteran's treatment for diabetes includes medication and a restricted diet.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II as secondary to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim for service connection for diabetes mellitus, type II, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

B.	Factual Background, Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records do not show any complaints of diabetes mellitus and he does not claim to have incurred such disorder while on active duty.  Rather, he contends that his active duty included service around the DMZ in Korea, exposing him to Agent Orange herbicides and entitling him to service connection for diabetes mellitus, on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).

The crucial question here is whether the Veteran had service at or around the DMZ in Korea to trigger the presumption of exposure to Agent Orange. 

The Veteran concedes he was not stationed around the DMZ.  However, he indicates that on several occasions in 1969 he was sent to units that were at or around the DMZ pursuant to duty assignments in order to review personnel records.  




In an April 2005 statement, the Veteran's wife, states in pertinent part:

"From March 1969 to December 1969, I lived in Seoul, Korea with my husband. . .  On different occasions during the period that I was living there, he was ordered along with one or two others from his group to go to the DMZ."

In an April 2006 Buddy statement, G.L.L. states, in pertinent part:

"[The Veteran] and I were assigned to the 199th personnel service company, Yongsan, Korea in 1969.  The 199th was an administration company that maintained records for all of the U.S. Army units in Korea, and was solely responsible for all personnel actions of its members.  [The Veteran] was assigned to the enlisted records section in the company.  Each clerk in this section was responsible for a certain number of units.  Their duties were to maintain these individual records, post changes, and furnish information as needed to unit commanders.  Periodically, these record clerks, like [the Veteran], would be sent to the field to review records, make changes, get signatures, and conduct any other business that required direct contact with the soldier. . . To my knowledge, authority to travel was in a pass form and orders were never cut."

In several statements, the Veteran has reiterated his contentions that he was occasionally sent to units that operated around the DMZ, in order to review personnel records.  He indicated that duty orders were never cut, because they were day trips.

The Veteran's DD-214 reflects he served in the United States Army as a personnel specialist.  His personnel records document service in Korea from December 1968 to December 1969.

The Veteran's statements, as well as statements from G.L.L., and the Veteran's wife are consistent with his MOS as a personnel specialist and the circumstances of his service.  Thus, the Board accepts the credibility of the lay evidence in this case, and his presence in close proximity to the DMZ is conceded. 

Because of his presence around the DMZ in Korea, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f).  Diabetes mellitus type II may be presumptively service connected under 38 C.F.R. § 3.309(e) if it manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Diabetes mellitus, type II, is assigned a compensable evaluation even if manageable by restricted diet only.  See 38 C.F.R. § 4.119, Code 7913.  

Private treatment records document diabetes mellitus, type II, and that the Veteran controls his diabetes with insulin and restricted diet.  See September 2003 and November 2003 treatment records.  The evidence of record supports a compensable rating. 

Accordingly, the Board finds service connection is warranted for diabetes mellitus, type II.


ORDER

Service connection for diabetes mellitus, type II, as secondary to herbicide exposure is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


